NOTICE OF ANNUAL MEETING OF STOCKHOLDERS of BNL FINANCIAL CORPORATION To Be Held May 27, 2008 The Annual Meeting of Shareholders of BNL Financial Corporation will be held at the Radisson Hotel Des Moines Airport, 6800 Fleur Dr., Des Moines, Iowa, commencing at 12:00 noon,local time, (and thereafter as it may be from time to time adjourned) for the following purposes: 1.Election of fourteen Directors; 2.Ratification of the appointment by the Board of Directors of Smith, Carney & Co., p.c. (“Smith Carney”), as the Company's independent registered public accountingfirmfor the fiscal year ending December 31, 2008; and 3.Consideration of such other business as may properly come before the meeting. The close of business on April 15, 2008, has been fixed as the record date for the determination of shareholders entitled to notice of and to vote at the meeting. By Order of the Board of
